DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.    This action is responsive to the application filed on 10/16/2020.
2.    Claims 1 – 20 are pending.
3.    Claims 1 – 20 are rejected.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	 

 
Thus, in giving the term its plain meaning (see MPEP 2111.01), the claimed computer storage medium is considered to include data signals per se.  Data signals per se are not statutory as they fail to fall into one of the four statutory categories of invention.
 
As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes transitory data signals.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Patent Application No. 17/048,161. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming common subject matter, managing devices in an intermittent network.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the internet" in line 5.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Claus Michael Olsen et al (US 20080052366 A1), hereinafter “Olsen”.

Regarding Claim 1, Olsen discloses a local server for managing proxy settings in an intermittent network (Olsen, Paragraph 0032, communication system using a proxy server scheme), comprising:
a processor (Olsen, Fig 6, Paragraph 0058, processor);
a memory communicatively coupled to the processor (Olsen, Fig 6, Paragraph 0058, memory);
an internet connection manager to manage data transfer from the internet to the local server (Olsen, Paragraph 0032, access point connects wireless client to application proxy server. Paragraph 0041. Paragraph 0035, proxy server scheme prefetches application data from the origin server. Paragraphs 0037 and 0041, client uses HTTP to retrieve web pages and objects from the origin server through the use of the proxy server);
Olsen, Paragraph 0032, wireless client connects to an intranet via an access point that comprises a wireless transceiver for providing wireless communication with a client. Application proxy server is connected to the access point through the multiport Ethernet switch);
a local network manager to, when executed by the processor, manage a network comprising the local client device to use the local server as a proxy server (Olsen, Fig 5, Paragraph 0041, receiving an HTTP request from client that wakes up the main thread, ProxyMain (*Object), which uses an object to fetch the request from the origin server through the user of the application proxy server);
and a configuration manager to automatically configure the local client device (Olsen, Paragraphs 0049-0055, client is configured to detect the presence of the web proxy. With the use of a proxysniffer, the client configures the web browser application to use the proxy server. Updating the particular key in the Windows Registry which holds the address of a Proxy Server. Also the particular key that instructs the browser to use a Proxy Server in the first place must be enabled, or disabled if the Proxy Server disappears. Finally, the Web Browser's configuration utility must be toggled in order to detect the modifications made to the Windows Registry keys. Once the web proxy detects the sniff packet from the client, it responds with its IP address, TCP port, and capabilities. In turn, the client then configures the Web browser application to use the Proxy Server).


Regarding Claim 2, Olsen discloses the local server of claim 1 above, wherein the configuration manager automatically configures the proxy settings of a browser of the local client Olsen, Paragraphs 0049-0055, clients are configured to detect the presence of the web proxy by using a proxysniffer daemon. Once the web proxy detects the sniff packet from the client, it responds with its IP address, TCP port, and capabilities. In turn, the client then configures the Web browser application to use the Proxy Server).

Regarding Claim 3, Olsen discloses the local server of claim 1 above, wherein the local server restricts the local client device from accessing the internet directly (Olsen, Paragraph 0035, the Proxy Server scheme works by prefetching application data from the Origin Server. This causes data to accumulate in the Proxy Server until the wireless Client is able to retrieve the data and until the Proxy Server releases the data. Paragraph 0055, client will continue to use the proxy by inserting the proper proxy IP address).

Regarding Claim 4, Olsen discloses the local server of claim 1 above, wherein the local network manager downloads a configuration file, the configuration file comprising instructions for the local server to manage the local client device (Olsen, Paragraph 0059, proxy server determines the type of device that the client is using by receiving signals from the device. Proxy server is program to adjust delaying processing the data buffered for a client based on detected operating parameters of the client).

Regarding Claim 5, Olsen discloses the local server of claim 1 above, comprising a discovery manager to discover the local client device in the LAN (Olsen, Fig 3, Paragraph 0034, wireless clients use the services of the proxy servers. Paragraph 0035, client communicates with proxy server instead of communicating with the origin server. Paragraph 0036, clients are configured to detect the presence of the proxy server. Paragraph 0041, process of retrieving and releasing a web page. Client sends request to the proxy server and then the proxy server fetches the request to the requesting client. The Examiner interprets that since the web proxy server spawns the GetWebObject from the client’s request, then the proxy server will be discovering the local client device).

Regarding Claim 6, Olsen discloses the local server of claim 1 above, wherein the configuration manager installs a local agent on the local client device, the local agent defining how the local client device communicates with the local server (Olsen, Paragraphs 0049-0055, clients are configured to detect the presence of the web proxy. Once the web proxy detects the sniff packet from the client, it responds with its IP address, TCP port, and capabilities. In turn, the client then configures the Web browser application to use the Proxy Server. Secondly, the client selects a suitable Power Management (PM) scheme for the wireless LAN interface).

Regarding Claim 7, Olsen discloses the local server of claim 1 above, wherein the local server restricts the local client device from accessing the internet through the local server directly (Olsen, Paragraph 0055, client will continue to use the proxy by inserting the proper proxy IP address. Paragraph 0035, the Proxy Server scheme works by prefetching application data from the Origin Server. This causes data to accumulate in the Proxy Server until the wireless Client is able to retrieve the data and until the Proxy Server releases the data).

Regarding Claim 8, Olsen discloses the local server of claim 1 above, wherein the local server:
downloads data from the internet (Olsen, Paragraph 0035, the Proxy Server scheme works by prefetching application data from the Origin Server);
Olsen, Paragraph 0035, this causes data to accumulate in the Proxy Server until the wireless Client is able to retrieve the data and until the Proxy Server releases the data. The Client may retrieve data packets about 5-30 times faster from the Proxy Server. Paragraph 0041, if the object is present in the cache then in step 518 the ReleaseObject(*Object) thread is spawned, releasing the object to the Client),
and wherein the data downloaded by the local server comprises executable programs, data files, video files, audio files, audio-video files, documents, or combinations thereof (Olsen, Paragraph 0035, proxy server pre-fetches application data from origin server. Paragraph 0058, proxy server stores data (or other information) destined for a client).

Regarding Claim 9, Olsen discloses the local server of claim 1 above, wherein the timing of the data downloaded by the local server is managed by the local server based on quality and speed of a connection to the internet (Olsen, Paragraph 0039, in the Proxy Scheme 420, the Proxy Server accumulates packets at whatever speed they may arrive at the Proxy Server. Paragraph 0046, releasing web objects based on the condition of receiving the entire object. In general, web data may be released on other conditions as well. For example, another condition could be to release web data based on exceeding a certain amount of buffer space. Paragraph 0059, Proxy Server comprises software configured to delay processing at least some of the data buffered for a client for an amount of time greater than zero based on detected operating parameters of the client. Proxy Server can be programmed to adjust the processing delay by predetermined amounts of time according to the detected parameters).

Regarding Claim 10, Olsen discloses the local server of claim 1 above, wherein the local server, when access to the internet is obtained, downloads a configuration file, the configuration file Olsen, Paragraph 0059, the Proxy Server detects the operating parameters of the client devices by analyzing signals received from the Client. The Proxy Server 204 can be programmed to adjust the processing delay by predetermined amounts of time according to the detected parameters).

Regarding Claim 11, Olsen discloses the local server of claim 1 above, comprising an update manager to:
determine what files are stored on the local client device (Olsen, Paragraphs 0041 and 0045, In case of a subsequent client HTTP request (e.g. the Client requests an embedded image in the main HTML page), it is first determined in step if the object has already been fetched and therefore present in the cache);
and push missing files to the local client device (Olsen, Paragraph 0041, In case of the initial HTTP request, the Web Proxy Server spawns the GetWebObject(*Object) thread in step 512 which fetches the object from the Origin Server. Note that *Object is a pointer to the HTTP request header string. The header includes the Origin Server name, the path name of the object/page, and the cookie, among other things. In case of a subsequent client HTTP request (e.g. the Client requests an embedded image in the main HTML page), it is first determined in step if the object has already been fetched and therefore present in the cache. If the object is absent in the cache then in step the GetWebObject( ) thread is woken up. If the object is present in the cache then in step the ReleaseObject(*Object) thread is spawned, releasing the object to the Client).

Regarding Claim 12, Olsen discloses the local server of claim 11 above, wherein the files comprise at least one executable application and wherein the update manager instructs the local client Olsen, Paragraph 0035, data accumulates in the Proxy Server until the wireless Client is able to retrieve the data and until the Proxy Server releases the data. Paragraph 0041, If the object is present in the cache then in step 518 the ReleaseObject(*Object) thread is spawned, releasing the object to the Client. Paragraph 0043, object is released to requesting client).

Regarding Claim 13, Olsen discloses the local server of claim 11 above, wherein the update manager:
stores at least one web page obtained from the internet locally (Olsen, Paragraph 0041, the Web Proxy Server spawns the GetWebObject(*Object) thread in step 512 which fetches the object from the Origin Server. Note that *Object is a pointer to the HTTP request header string. The header includes the Origin Server name, the path name of the object/page, and the cookie, among other things. Paragraph 0042, the GetWebObject(*Object) thread. This thread fetches the object from the Origin Server in step 532, saves it in cache in step 534 and then spawns the ReleaseObject(*Object) in step 536 to release the object to the Client);
and 29WO 2019/236091PCT/US2018/036514 serves the at least one web page to the local client device to mitigate the intermittent network connection (Olsen, Paragraph 0042, Step 560 is the ReleaseObject(*Object) thread which releases the object to the Client in step 562).

Regarding Claim 14, Olsen discloses the local server of claim 11 above, wherein the update manager:
determines available disk space on the local client device (Olsen, Paragraph 0059, delay processing at least some of the data buffered for a client for an amount of time greater than zero based on detected operating parameters of the client. The operating parameters comprise the type of device that the client is such as a mobile telephone or a wireless laptop or palmtop or the operating system used. The Proxy Server can detect these operating parameters by analyzing signals received from the Client);
and transfers data to the local client device to optimize utilization of the LAN by the local client device based on the available disk space on the local client device (Olsen, Paragraph 0059, Proxy Server comprises software configured to delay processing at least some of the data buffered for a client for an amount of time greater than zero based on detected operating parameters of the client. Proxy Server can be programmed to adjust the processing delay by predetermined amounts of time according to the detected parameters).

Regarding Claim 15, Olsen discloses the local server of claim 1 above, comprising an analytics manager to retrieve and analyze anonymized analytics data from the local client device (Olsen, Paragraph 0059, the Proxy Server can detect the operating parameters of the device by analyzing signals received from the Client. The parameters can be expressly stated in for example metadata or can be inferred from the type of signal received (e.g., the protocol used)).


Regarding Claim 16, Olsen discloses a method of managing proxy in an intermittent network (Olsen, Paragraph 0032, communication system using a proxy server scheme), comprising:
with a local network manager executed by a processor of a local server:
managing at least one local client device to use the local server as a proxy server by assigning the local client device's browser setting pointing back to the local server (Olsen, Fig 5, Paragraph 0041, receiving an HTTP request from client that wakes up the main thread, ProxyMain (*Object), which uses an object to fetch the request from the origin server through the user of the application proxy server);
automatically configuring the local client device (Olsen, Paragraphs 0049-0055, client is configured to detect the presence of the web proxy. With the use of a proxysniffer, the client configures the web browser application to use the proxy server. Updating the particular key in the Windows Registry which holds the address of a Proxy Server. Also the particular key that instructs the browser to use a Proxy Server in the first place must be enabled, or disabled if the Proxy Server disappears. Finally, the Web Browser's configuration utility must be toggled in order to detect the modifications made to the Windows Registry keys. Once the web proxy detects the sniff packet from the client, it responds with its IP address, TCP port, and capabilities. In turn, the client then configures the Web browser application to use the Proxy Server);
and installing a local agent on the local client device, the local agent defining how the local client device communicates with the local server (Olsen, Paragraphs 0049-0055, clients are configured to detect the presence of the web proxy. Once the web proxy detects the sniff packet from the client, it responds with its IP address, TCP port, and capabilities. In turn, the client then configures the Web browser application to use the Proxy Server. Secondly, the client selects a suitable Power Management (PM) scheme for the wireless LAN interface).


Regarding Claim 17, Olsen discloses the method of claim 16 above, comprising:
with a discovery manager executed by the processor, communicatively coupling the local client device to a local area network (LAN) access point of the local server (Olsen, Fig 2, Paragraph 0032, wireless client is connected to an intranet via access point and is connected to an application proxy server through the access point. Fig 3, Paragraph 0034, wireless clients use the services of the proxy servers. Paragraph 0035, client communicates with proxy server instead of communicating with the origin server. Paragraph 0036, clients are configured to detect the presence of the proxy server. Paragraph 0041, process of retrieving and releasing a web page. Client sends request to the proxy server and then the proxy server fetches the request to the requesting client. The Examiner interprets that since the web proxy server spawns the GetWebObject from the client’s request, then the proxy server will be discovering the local client device);
and with an update manager, determining what data is stored on the local client device and push missing data downloaded by the local server from the internet to the local client device (Olsen, Paragraphs 0041 and 0045, In case of a subsequent client HTTP request (e.g. the Client requests an embedded image in the main HTML page), it is first determined in step if the object has already been fetched and therefore present in the cache. In case of the initial HTTP request, the Web Proxy Server spawns the GetWebObject(*Object) thread in step 512 which fetches the object from the Origin Server. Note that *Object is a pointer to the HTTP request header string. The header includes the Origin Server name, the path name of the object/page, and the cookie, among other things. In case of a subsequent client HTTP request (e.g. the Client requests an embedded image in the main HTML page), it is first determined in step if the object has already been fetched and therefore present in the cache. If the object is absent in the cache then in step the GetWebObject( ) thread is woken up. If the object is present in the cache then in step the ReleaseObject(*Object) thread is spawned, releasing the object to the Client).


Regarding Claim 18, Olsen discloses the method of claim 16 above, comprising, with an analytics manager, retrieving analytics data from the local client device (Olsen, Paragraph 0059, the Proxy Server can detect the operating parameters of the device by analyzing signals received from the Client. The parameters can be expressly stated in for example metadata or can be inferred from the type of signal received (e.g., the protocol used)).


Regarding Claim 19, Olsen discloses a computer program product for managing proxy in an intermittent network (Olsen, Paragraph 0032, communication system using a proxy server scheme), the computer program product comprising:
a computer readable storage medium comprising computer usable program code embodied therewith, the computer usable program code to (Olsen, Fig 6, Paragraph 0058, processor and memory), when executed by a processor:
with a configuration manager executed by a processor of a local server:
automatically configuring the local client device (Olsen, Paragraphs 0049-0055, client is configured to detect the presence of the web proxy. With the use of a proxysniffer, the client configures the web browser application to use the proxy server. Updating the particular key in the Windows Registry which holds the address of a Proxy Server. Also the particular key that instructs the browser to use a Proxy Server in the first place must be enabled, or disabled if the Proxy Server disappears. Finally, the Web Browser's configuration utility must be toggled in order to detect the modifications made to the Windows Registry keys. Once the web proxy detects the sniff packet from the client, it responds with its IP address, TCP port, and capabilities. In turn, the client then configures the Web browser application to use the Proxy Server);
Olsen, Paragraphs 0049-0055, clients are configured to detect the presence of the web proxy. Once the web proxy detects the sniff packet from the client, it responds with its IP address, TCP port, and capabilities. In turn, the client then configures the Web browser application to use the Proxy Server. Secondly, the client selects a suitable Power Management (PM) scheme for the wireless LAN interface).


Regarding Claim 20, Olsen discloses the computer program product of claim 19, comprising computer usable program code to, when executed by the processor:
with a local network manager, manage at least one local client device to use the local server as a proxy server by assigning the local client device's browser setting pointing back to the local server (Olsen, Fig 5, Paragraph 0041, receiving an HTTP request from client that wakes up the main thread, ProxyMain (*Object), which uses an object to fetch the request from the origin server through the user of the application proxy server);
with a discovery manager executed by the processor, communicatively couple the local client device to a local area network (LAN) access point of the local server (Olsen, Fig 2, Paragraph 0032, wireless client is connected to an intranet via access point and is connected to an application proxy server through the access point. Fig 3, Paragraph 0034, wireless clients use the services of the proxy servers. Paragraph 0035, client communicates with proxy server instead of communicating with the origin server. Paragraph 0036, clients are configured to detect the presence of the proxy server. Paragraph 0041, process of retrieving and releasing a web page. Client sends request to the proxy server and then the proxy server fetches the request to the requesting client. The Examiner interprets that since the web proxy server spawns the GetWebObject from the client’s request, then the proxy server will be discovering the local client device);
with an update manager, determine what data is stored on the local client device and push missing data downloaded by the local server from the internet to the local client device (Olsen, Paragraphs 0041 and 0045, In case of a subsequent client HTTP request (e.g. the Client requests an embedded image in the main HTML page), it is first determined in step if the object has already been fetched and therefore present in the cache. In case of the initial HTTP request, the Web Proxy Server spawns the GetWebObject(*Object) thread in step 512 which fetches the object from the Origin Server. Note that *Object is a pointer to the HTTP request header string. The header includes the Origin Server name, the path name of the object/page, and the cookie, among other things. In case of a subsequent client HTTP request (e.g. the Client requests an embedded image in the main HTML page), it is first determined in step if the object has already been fetched and therefore present in the cache. If the object is absent in the cache then in step the GetWebObject( ) thread is woken up. If the object is present in the cache then in step the ReleaseObject(*Object) thread is spawned, releasing the object to the Client);
and with an analytics manager, retrieve analytics data from the local client device (Olsen, Paragraph 0059, the Proxy Server can detect the operating parameters of the device by analyzing signals received from the Client. The parameters can be expressly stated in for example metadata or can be inferred from the type of signal received (e.g., the protocol used)).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to the subject matter of delivering content to users via a proxy server.
Some of the prior art include:
US 20140365631 A1, which discloses mobile application traffic optimization, US 20150350368 A1, which discloses network-optimized content delivery for high demand non-live contents, and US 20050223115 A1, which discloses providing mobile and other intermittent connectivity in a computing environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588.  The examiner can normally be reached on Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/JAVIER O GUZMAN/Primary Examiner, Art Unit 2446